Citation Nr: 0939142	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  00-18 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating higher than 10 percent for a right 
shoulder disability prior to June 1, 2006, and a rating 
higher than 20 percent since.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 
1972 to April 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
increased the rating for the Veteran's service-connected 
right shoulder disability to 10 percent disabling 
retroactively effective from October 22, 1997.  She appealed 
for an even higher rating.  During the pendency of her 
appeal, the RO again increased the rating - this time to 20 
percent effective June 1, 2006, the date of a VA examination.  
She has since continued to appeal.  Therefore, the issues are 
whether she is entitled to a rating higher than 10 percent 
from October 22, 1997 to May 31, 2006, and a rating higher 
than 20 percent since June 1, 2006.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993) (a Veteran is presumed to be seeking 
the highest possible rating unless she indicates otherwise).

In April 2005, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ), commonly 
referred to as a Travel Board hearing.

In July 2005 and December 2007, the Board remanded the 
Veteran's claim to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.

Another claim the Board remanded in December 2007, for 
service connection for a low back disorder, since has been 
granted in September 2008 and, therefore, is no longer at 
issue since the Veteran did not separately appeal the rating 
and/or effective date assigned for that disability.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement (NOD) 
thereafter must be timely filed to initiate appellate review 
of the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and effective 
date).


FINDING OF FACT

The Veteran's right (major) shoulder disability is manifested 
by painful motion, especially with repetitive movements, and 
as a consequence it is just as likely as not that her motion 
is limited to midway between her side and shoulder level with 
this type of excessive activity.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the criteria are 
met for a higher 30 percent rating, but no greater, for the 
Veteran's right shoulder disability since the date of filing 
her claim for increase, October 22, 1997.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 
5003, 5201 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court/CAVC) held that 
the duty to notify the Veteran set out in section 5103(a) 
requires that VA notify the claimant that to substantiate an 
increased-rating claim, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant's disability is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), 
however, the U.S. Court of Appeals for the Federal Circuit 
vacated the CAVC's decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be Veteran specific."  Similarly, "while a Veteran's 
'daily life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments.  

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  But in Shinseki v. 
Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate her claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

In further explaining the basis of this holding, the Supreme 
Court rejected the Federal Circuit's framework that all VA 
notice errors are presumptively prejudicial, in part, because 
it was "complex, rigid, and mandatory."  The Supreme Court 
rejected the Federal Circuit's analysis because it imposed an 
unreasonable evidentiary burden on VA to rebut the 
presumption and because it required VA to demonstrate why the 
error was harmless, rather than requiring the appellant - 
as the pleading party, to show the error was harmful.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude 
generally that a specific type of error is more likely to 
prejudice an appellant, the error must nonetheless be 
examined in the context of the facts of the particular case.

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008), overturned, as mentioned, on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.



Additionally, consideration should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case 
that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this particular case at hand, letters satisfying the 
notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to 
the Veteran in August 2003, July 2004, January 2008 and 
December 2008.  These letters informed him of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The December 2008 letter also complied with Dingess by 
apprising him of the disability rating and downstream 
effective date elements of his claim, and with Vazquez-Flores 
(before overturned) by notifying him that medical or lay 
evidence must show a worsening or increase in severity of her 
right shoulder disability and the effect that such worsening 
or increase has on her employment and daily life.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
relevant medical and other records that she identified.  
She was also examined for VA compensation purposes in 
December 1997, September 1999 and June 2006.  These 
examination reports contain the information needed to assess 
the severity of her right shoulder disability, the 
determinative issue.  38 C.F.R. §§ 3.327, 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the 
Board finds that no further development is needed to meet the 
requirements of the VCAA or Court.



II.  Whether the Veteran is Entitled to a higher Rating 
for her Right Shoulder Disability

In July 1975, the RO granted service connection for 
degenerative joint disease of the acromioclavicular joint and 
assigned an initial noncompensable, i.e., 0 percent rating.  
In February 1998, the RO increased the rating for the 
Veteran's right shoulder disability to 10 percent effective 
October 22, 1997.  She appealed.  During the pendency of her 
appeal, the RO again increased the rating - this time to 20 
percent effective the date of a VA examination, June 1, 2006.  
Absent a waiver, a claimant seeking a disability rating 
greater than assigned generally will be presumed to be 
seeking the maximum benefit allowed by law and regulation.  
A claim remains in controversy where less than the maximum 
available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Therefore, the issues on appeal are whether the 
Veteran was entitled to a rating higher than 10 percent from 
the October 22, 1997, filing date of her claim to May 31, 
2006, and whether she has been entitled to a rating higher 
than 20 percent since June 1, 2006.

As will be discussed, the Board finds that the Veteran's 
right shoulder disability has warranted a higher 30 percent 
rating since the filing of her claim on October 22, 1997.  So 
the Board is assigning this higher 30 percent rating 
retroactive to that date, thereby covering both periods at 
issue.  There is no indication the Veteran's right shoulder 
was 30-percent disabled within the one year immediately 
preceding her claim for a higher rating so as to warrant an 
even earlier effective date for this higher 30 percent 
rating.  See, e.g., Harper v. Brown, 10 Vet. App. 125, 126 
(1997) (discussing the three possible effective dates that 
may be assigned depending on the facts of the case:  (1) if 
an increase in disability occurs after the claim is filed, 
the date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an 
increase in disability precedes the claim by a year or less, 
the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court indicated that in determining the 
present level of disability this may require "staging" the 
rating.  In other words, when the evidence contains factual 
findings demonstrating distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from one 
year before the claim was filed - so here, from October 1996 
- until VA makes a final decision on the claim.  See Hart, 
supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Turning now to the merits of the Veteran's claim.  
Degenerative joint disease (DJD, i.e., arthritis) is rated 
under DC 5003, which provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  DC 5003 further 
indicates that, when limitation of motion would be 
noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, a 10 
percent rating will be assigned for each major joint or group 
of minor joints so affected, to be combined, not added.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Limitation of motion of the shoulder and arm is determined by 
DC 5201.  Under DC 5201, a 20 percent rating is assigned 
where motion of the arm is limited to the shoulder level 
(i.e., 90 degrees of abduction), regardless of whether the 
major or minor arm, or where motion of the minor arm is 
limited to midway between the side and shoulder level 
(i.e., 45 degrees of abduction).  Whereas this warrants the 
next higher rating of 30 percent for the major arm.  A 30 
percent rating also is warranted for limitation of motion of 
the minor arm to 25 degrees from the side, whereas this 
warrants an even higher 40 percent rating for the major arm.  
See 38 C.F.R. § 4.71a, DC 5201.

Normal shoulder motion is defined as from 0 to 180 degrees of 
forward elevation (flexion), from 0 to 180 degrees of 
abduction, and from 0 to 90 degrees of internal and external 
rotation.  See 38 C.F.R. § 4.71, Plate I.

Records show the Veteran is right-hand dominant (right-
handed), so her right arm is considered her major arm, 
meaning her disability is affecting her major, not minor, 
upper extremity.

Applying the above criteria to the facts of this case, the 
Veteran's symptoms warrant a 20 percent rating because range 
of motion of her right arm is essentially limited to shoulder 
level.  The evidence supporting this conclusion is the 
reports of her three VA examinations in December 1997, 
September 1999 and June 2006.

At the December 1997 VA examination, she had abduction to 110 
degrees, adduction to 40 degrees, flexion to 80 degrees, 
extension to 40 degrees, internal rotation to 90 degrees, and 
external rotation to 15 degrees.  The examiner noted very 
slight tenderness on the anterior aspect of the right 
shoulder.  X-rays showed a normal acromioclavicular joint 
area.



During the September 1999 VA examination, the examiner found 
some crepitation on passive range of motion.  The Veteran had 
abduction to 170 degrees, flexion to 170 degrees, internal 
rotation to 35 degrees, and external rotation to 80 degrees.  
She reported experiencing pain on range of motion.  She also 
reported avoiding activities requiring excessive use of this 
shoulder like throwing a baseball or bowling.

During her most recent June 2006 VA examination, the Veteran 
had abduction to 90 degrees, adduction to 40 degrees, and 
flexion to 100 degrees.  She was able to rotate her thumb to 
her lower thoracic vertebra.  The examiner found no evidence 
of nerve impingement or instability of the shoulder.  The 
examiner also found no further loss of range of motion on 
repetitive use, however, the Veteran indicated an increase in 
her pain after 10 repetitions.  

Even though the VA examiners did not indicate the range of 
motion in the Veteran's right shoulder was further limited by 
pain, fatigue weakness and lack of endurance on repetitive 
use, she has consistently complained of painful motion 
especially in activities like throwing a baseball or bowling.  
And during her most recent June 2006 VA examination, she 
reported an increase or exacerbation of her pain after just 
10 repetitions.  So all things considered, it is just as 
likely as not that her motion is limited to midway between 
her side and shoulder level with this type of excessive 
activity, so reason to assign the next higher rating of 30 
percent.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

Clearly, though, even considering her pain, the Veteran's 
motion is not limited to 25 degrees from her side so as to 
warrant an even higher 40 percent rating under DC 5201.  At 
worst, other than perhaps when she has an exacerbation of her 
pain with repetitions, her abduction is to 90 degrees - 
meaning to shoulder level or thereabouts.



III.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director of Compensation and Pension Service is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular rating of 30 
percent for the Veteran's right shoulder disability 
contemplates her symptoms - including the extent of her 
pain, referral to the Under Secretary for Benefits or to the 
Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation is not 
required.  In other words, there is no evidence the Veteran's 
right shoulder disability has caused marked interference with 
her employment - meaning above and beyond that contemplated 
by her schedular rating, or required frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See Thun. 

Although she reported that she has not worked since 1995, the 
Veteran also clarified that she has been unable to work 
because of her back condition and depression, not on account 
of her right shoulder disability.  According to 38 C.F.R. § 
4.1, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  So the Board does not have to refer this case 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher 30 percent rating is granted for the Veteran's right 
shoulder disability, subject to the statutes and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


